Citation Nr: 1039979	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Tennessee from 
January 1972 to January 1980, with active duty from May 22, 1972 
to September 22, 1972, and periods of active and inactive duty 
for training.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Nashville, 
Tennessee.

The claim was remanded by the Board in April 2010 for additional 
development and to address due process concerns.  The appeal is 
again REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As noted above, the claim was remanded by the Board in April 2010 
for additional development.  In pertinent part, the RO/AMC was 
instructed to contact the Adjutant General, Tennessee Army 
National Guard; the Commander, HHC, 3rd. BN, 109th Armory, 
Lebanon, TN 37087; and any other appropriate source, and request 
the specific dates - not retirement points - for all the 
appellant's periods of active and inactive duty for training 
since January 1974; and to contact the Adjutant General, 
Tennessee Army National Guard; the Commander, HHC, 3rd. BN, 109th 
Armory, Lebanon, TN 37087; and any other appropriate source, and 
request the appellant's complete service treatment records for 
the period from January 1972 to January 1980, to specifically 
include clinical records, periodic examination reports, and 
audiograms.  The Board indicated that if no records could be 
found, the RO/AMC was to indicate whether the records do not 
exist and whether further efforts to obtain the records would be 
futile, and to document all efforts made in this regard.  A 
remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Review of the claims folder reveals that the AMC sent a letter to 
the Adjutant General of Tennessee, Tennessee Army National Guard; 
the Commander, HHC, 3rd. BN, 109th Armory, Lebanon, TN 37087, in 
April 2010 requesting the specific dates - not retirement points 
- for all the appellant's periods of active and inactive duty for 
training since January 1974 and the appellant's complete service 
treatment records.  This letter was returned due to an 
insufficient address and an inability to forward.  An identical 
letter was subsequently sent by the AMC in June 2010 to the 
Adjutant General of Tennessee, Houston Barracks, P.O. Box 41502, 
Nashville, TN 37204-1501, requesting the same information.  No 
response was received, which is in violation not only of the 
Board's April 2010 remand instructions, but also 38 C.F.R. 
§§ 3.159(c)(1) and (2) (2010).  This must be rectified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General, Tennessee 
Army National Guard; and any other 
appropriate source, and request the specific 
dates - not retirement points - for all the 
appellant's periods of active and inactive 
duty for training since January 1974.

If no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in this 
regard.

2.  Contact the Adjutant General, Tennessee 
Army National Guard; and any other 
appropriate source, and request the 
appellant's complete service treatment 
records for the period from January 1972 to 
January 1980, to specifically include 
clinical records, periodic examination 
reports, and audiograms.

If no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in this 
regard.

3.  Review the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


